Case 2:17-cv-01263-CCC-MF Document 72 Filed 05/21/21 Page 1 of 2 PageID: 994




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 RONALD BIANCHI, et al., on behalf of
 themselves and all others similarly situated,
                                                           No. 17-cv-1263 (CCC) (MF)
                                     Plaintiffs,
                                                           NOTICE OF WITHDRAWAL OF LISA
          v.
                                                           A. WHITE AS COUNSEL FOR
 SAMSUNG ELECTRONICS AMERICA, INC.,
                                                           PLAINTIFF
                                Defendants.




       TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

RECORD, PLEASE TAKE NOTICE THAT Lisa A. White of Greg Coleman Law PC hereby

withdraws as counsel of record for Ronald Bianchi, et al., on behalf of themselves and all others

similarly situated in the above-styled action. Gregory F. Coleman, Adam A. Edwards, and Mark

E. Silvey of Greg Coleman Law PC will continue as counsel of record for Plaintiffs.

Dated: May 21, 2021                                SIMMONS HANLY CONROY

                                                   /s/ Mitchell M. Breit
                                                   Mitchell M. Breit
                                                   112 Madison Avenue, 7th Floor
                                                   New York, New York 10016-7416
                                                   Telephone (212) 238-1700
                                                   mbreit@simmonsfirm.com
Case 2:17-cv-01263-CCC-MF Document 72 Filed 05/21/21 Page 2 of 2 PageID: 995




                                  CERTIFICATE OF SERVICE

     The undersigned certifies that on May 21, 2021, the foregoing was filed using the Court’s
CM/ECF system and will be served via the Court’s CM/ECF filing system, on all attorneys of record.


                                             /s/ Mitchell M. Breit
                                             Mitchell M. Breit
                                             112 Madison Avenue, 7th Floor
                                             New York, New York 10016-7416
                                             Telephone (212) 238-1700
                                             mbreit@simmonsfirm.com
